Citation Nr: 1739801	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  14-40 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a pulmonary disorder, to include bronchitis and pneumonia.

2.  Entitlement to service connection for residuals of frostbite.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from September 1952 to August 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2008 and February 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In March 2016, the issues on appeal were remanded by the Board for evidentiary development.  Notably, the Board observed that the Veteran submitted an original claim for service connection for frostbite in June 2008, which was denied by the Board in May 2010.  The Veteran submitted an application to reopen the claim in June 2013, which was denied by the RO in a February 2014 rating decision on the basis that no new and material evidence had been submitted.  The Veteran subsequently perfected his appeal as to this issue.  However, the Board noted that since the May 2010 Board decision, the Veteran's service personnel records were obtained, and those records included evidence that the Veteran participated in exercises at Fort Greely, Alaska, in January and February 1956 at extreme cold temperatures.  The Board thus recharacterized the matter as an original appeal in light of the additional service personnel records which provide support to the Veteran's assertions that he was exposed to severe cold weather temperatures which could have caused a frostbite injury.  See 38 C.F.R. § 3.156(c) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for residuals of frostbite is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran has a current pulmonary disorder.


CONCLUSION OF LAW

A pulmonary disorder, to include bronchitis and pneumonia, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2016).

In this case, the Veteran was provided with sufficient notice in a January 2014 letter from the RO.  See id.; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claim.  VA has obtained records of the Veteran's VA examinations pertaining to his claimed pulmonary disorder, as well as records from his VA outpatient treatment.  Available service treatment records have also been obtained.  Lay statements of the Veteran have been associated with the record, translated when necessary, and reviewed.

The Board notes that the AOJ has made multiple attempts to obtain records of the Veteran's reported hospitalization/s in Germany, as well as records of treatment he received while serving at Fort Greely, Alaska, in 1956.  The Board finds that the AOJ has substantially complied with its March 2016 remand directives in this regard.  See Stegall v. West, 11 Vet. App. 268 (1998).  Specifically, in June 2016, the RO received a response from the Personnel Information Exchange System (PIES) indicating that these records were unavailable.  Prior responses received by the RO are consistent with this finding.  See March 2013 PIES response (noting that the record is "fire related" and all available requested records were mailed); August 2013 PIES response (noting that all available personnel records from the Veteran's reconstructed record have been uploaded to VBMS); February 2014 response from the National Personnel Records Center (noting that no "1956 clinicals" from Fort Greely were available).  The Veteran received notice of the unavailability of these records by way of April 2013 and March 2014 letters from the RO.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  See 38 C.F.R. § 3.159(c).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Pulmonary Disorder

The Veteran contends that he has a pulmonary disorder, to include residuals of bronchitis and pneumonia, which was incurred during his service.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38°C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record, and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran's service treatment records indicate that in June 1954, the Veteran reported a chest cold and headaches, and was thought to have a common cold or possible lung infection.  He was placed under medical observation, and was eventually found to have influenza, virus type unknown.  He was treated with antibiotics and force fluids.  In June 1957, the Veteran was treated for a sore throat and pain.  He was diagnosed with pharyngitis and bronchitis and prescribed medication.  His August 1957 separation examination notes that he was hospitalized in 1953 in Germany for fever.

Post-service VA treatment records show that in March 1990, the Veteran was diagnosed with an upper respiratory infection/viral syndrome.  In July 1990, the Veteran was referred for pulmonary problems and reported problems with his lungs dating back to 1974.  No significant pulmonary disease was found.  An August 1990 VA pulmonary examination found no significant pulmonary disease.  Pulmonary function tests found minimal airflow obstruction.  It was noted that the Veteran previously had a pulmonary condition while living in Chicago and was kept under treatment for one year.  A radiographic examination of the chest showed no evidence of significant cardiopulmonary abnormality.

At a June 1992 VA examination, the Veteran reported having pneumonia which required hospitalization while stationed in Germany in 1954, and tuberculosis in Chicago around 1970, which required treatment for one year.  He reported having shortness of breath the prior year.  The Veteran's respiration was clear to auscultation.  He was diagnosed with history of tuberculosis, inactive, and history of pneumonia.  In January 2008, the Veteran complained of cough, nasal congestion, sputum production, and left inguinal discomfort.  He was noted to have cold symptoms.

A review of the Veteran's VA outpatient notes throughout the pendency of the appeal reveal that he has not received any treatment or diagnoses related to any pulmonary disorders.  His most recent CAPRI problem list reflects no ongoing treatment for pulmonary symptoms.

At an April 2016 VA examination for respiratory conditions, the Veteran reported that he was in active service in Germany when he was diagnosed and treated due to an episode of influenza.  He also reported that in 1974 while living in Chicago he was diagnosed and treated for tuberculosis.  At present, he denied any history of asthma, emphysema, or bronchitis.  He denied any current treatment for any pulmonary condition, including treatment or visits by pneumologists.  He reported a routine of exercises that consisted in brisk walking at least two hours, three times weekly.  He denied shortness of breath, dyspnea, fatigue, or chest tightness.  The Veteran was not taking any medications for pulmonary disorder.  The examiner noted that a November 2014 chest X-ray revealed adequate pulmonary vasculature with no acute infiltrates, consolidations, or pleural effusions.  No significant acute radiographic changes were appreciated.

In an accompanying opinion, the examiner noted that the available service treatment records showed that the Veteran was treated in May 1954 for a cold, red throat and in June 1954 for fever and symptoms suggesting a common cold or possible lung infection.  The examiner noted the diagnosis of influenza in June 1954, and the separation examination note indicating reported hospitalization in Germany in 1953.  The examiner also reviewed post-service VA medical records reflecting treatment in March 1990 for fever, cough, and nausea, diagnosed as upper respiratory infection/viral syndrome, as well as the July 1990 VA note indicating the Veteran's report of treatment for tuberculosis in Chicago in 1974.

The examiner determined there was no clinical evidence of a current, active, acute or chronic pulmonary disorder, or any residuals of lung infection, pneumonia, bronchitis or influenza."  The available medical records did not show any evidence of "signs, symptoms, diagnosis or treatment" to suggest a residual chronic disability pattern related to any pulmonary disorder, including pneumonia, bronchitis, or influenza.  The examiner further noted that the Veteran "adamantly denies signs, symptoms, diagnosis, treatments or a chronic disability pattern related to any pulmonary disorder.

In this case, the weight of the evidence is against a finding that the Veteran has a current pulmonary disorder, to include bronchitis and pneumonia.  Of particular probative value in reaching this conclusion are the Veteran's own statements, given during his April 2016 VA examination, in which he denied any current signs, symptoms, or diagnoses related to any pulmonary disorder.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board is also persuaded by the April 2016 VA medical opinion of record, which indicated, following a thorough review of the evidence and consideration of the Veteran's lay statements, that there was no evidence of any current pulmonary disorder.  As this opinion is grounded in clinical testing and a review of the pertinent medical history and lay contentions, the Board finds it to be highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Board acknowledges and accepts that the Veteran was diagnosed with influenza, pharyngitis, and bronchitis in service, and also accepts his lay reports of ongoing respiratory problems following this diagnosis.  The Board further accepts that the Veteran was diagnosed with tuberculosis in the 1970s, and that he was treated for respiratory symptoms in the early 1990s.  Regardless of this medical history, however, the Board must emphasize that the existence of a current disability is the cornerstone of a claim for VA disability compensation, without which a claim for service connection cannot succeed.  38 U.S.C.A. §§ 1110, 1131; see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Here, as noted above, the weight of the evidence is against a finding of a current pulmonary disorder.  Thus, service connection cannot be granted.


ORDER

Entitlement to service connection for a pulmonary disorder is denied.


REMAND

The Veteran contends that he suffered from frostbite while serving in Alaska on active duty.  The evidence in support of his claim includes a certificate for the "Way Below Zero Club," which notes that the Veteran participated in "Moose Horn" exercises at Fort Greely, Alaska in January and February 1956, where the temperature was minus 57 degrees Fahrenheit.  The Veteran has submitted written statements describing how he had to wear extreme "Eskimo"-like clothing while stationed in Alaska.  He contends that he acquired frostbite on his entire body, but especially in his lower extremities.

In its March 2016 remand, the Board observed that the Veteran's VA treatment records showed that he had been treated for edema of the legs.  See August 2013 Consultation Sheet (San Juan VAMC).  On review, the Board notes that his VA records also show that he has been treated for osteoarthritis of undetermined cause.  See, e.g., December 2014 Primary Care Note "Problem List" (noting a history of "OSTEOARTHRITIS NOS-UNSPEC").  In April 2016, the Veteran participated in a VA examination for cold injury residuals.  The report reflects the examiner's conclusion that the Veteran's "STRs and CPRs are silent for a diagnosis of frostbite" and that the record was "silent of complaint, treatment or a diagnosis related to frostbite while active military service.  The examiner concluded, "For this reason . . . [the] condition is less likely incurred while active military service."

On review, the Board finds that the April 2016 medical opinion is inadequate.  Notably, the examiner did not address the Veteran's history of edema of the legs, despite the Board's specific remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  In addition, the Board requests that the examiner address the Veteran's osteoarthritis and ascertain whether such is a current residual of frostbite.  Military Health History Pocket Card for Clinicians, VA Office of Academic Affiliations, available at https://www4.va.gov/oaa/pocketcard/korea.asp (last visited Sept. 7, 2017) (discussing the unique health risks of cold injuries including frostbite, such as arthritis, for U.S. service personnel during the Korean War).  Thus, on remand, an addendum opinion is requested so that the examiner can address these specific symptoms, as well as any other current symptoms or diagnoses that could potentially be residuals of frostbite.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain outstanding VA medical records pertaining to the Veteran for the period from March 2016 to the present.

2.  Forward the claims file to the appropriate specialist for an addendum regarding the claim for service connection for residuals of frostbite.

After reviewing the entire record, the examiner should identify any current residuals of frostbite.  In so finding, the examiner is asked to opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's documented osteoarthritis and edema of the legs are related to frostbite incurred during active duty.  The examiner should accept as true that the Veteran was exposed to extreme cold temperatures while serving in Alaska while on active duty.

A complete rationale should accompany each opinion provided and should be based on examination findings, historical records, and medical principles.

3.  After completing all indicated development, readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


